Citation Nr: 0732259	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Due to the veteran's subsequent 
relocation, his claims folder was thereafter transferred to 
the RO in Salt Lake City, Utah.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Salt Lake City RO, in July 
2007, a transcript of which is of record.  At that time, the 
veteran submitted additional documentary evidence in support 
of his claim for service connection and elected not to submit 
a waiver for its initial consideration by the RO.  As well, 
the record of the hearing was ordered to be held open for a 
period of 60 days to permit the veteran to submit any 
additional evidence in support of the benefit sought on 
appeal, but nothing in that regard was received by the Board 
during the allotted time frame.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran-appellant if further action is required on his 
part.


REMAND

The veteran contends, in essence, that he was subject to one 
or more stressors while in service, including combat in 
Vietnam, and that he suffers from PTSD as a result of that 
stressor exposure.  The record reflects that the veteran 
served in Vietnam from July 21, 1966, to July 19, 1967, with 
his principal duties during that time being listed in his 
service personnel record as a pioneer, quarryman, and well 
driller.  No medal, award, or decoration was received by the 
veteran as might indicate that he engaged in combat with the 
enemy during his period of military service.  

In reviewing the record it does not appear that the RO has 
undertaken sufficient development to determine if the veteran 
engaged in combat with the enemy.  In a recent decision from 
the Court of Appeals for Veterans Claims, the Court held that 
one cannot conclude from the mere absence on a veteran's 
Department of Defense Form 214 (service personnel record) of 
a medal or citation evincing combat that the veteran in fact 
did not engage in combat with the enemy.  Daye v. Nicholson, 
20 Vet. App. 512 (2006).  In view of the foregoing, the Board 
finds that remand to permit entry of a formal determination 
as to whether the veteran engaged in combat with the enemy is 
in order.  

It, too, is noted that the veteran has supplied information 
as to his claimed stressors and that an attempt to verify the 
claimed incidents was made by the RO through its contact with 
the United States Army & Joint Service Records Research 
Center (USAJSRRC).  The USAJSRRC offered the following reply 
in an electronic mail to the RO in May 2007:

According to official records Company B, 168th 
Engineer Battalion was located at Dian in 1966.  
Based on the information provided we cannot place 
[the veteran] and the 168th Engineer Battalion at 
Lai Khe in 1966 and have no information as to the 
38th Well Drilling Detachment.  After reviewing 
your recent correspondence to us, we have 
determined that the information received is 
insufficient for the purpose of conducting 
meaningful research on your behalf.  You should 
provide us with the full names and the specific 
units that the causalities were assigned.  

No further attempt by the RO to obtain supplementary data 
from the veteran is shown, and, if combat duty is not 
verified, remand is required in order to afford the RO/AMC 
further opportunity to assist in verifying the claimed 
stressor(s), as mandated by the VA's duty to assist the 
evidence in the development of his claim.  It is pertinent to 
note that, with respect to being subjected to weaponry fire, 
to include mortar or rocket attacks on a base, corroboration 
of every detail of such a claimed stressor, including 
personal participation, is not required; independent evidence 
that the incident occurred is sufficient.  See Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

As well, to the extent that one or more of the stressors are 
verified, then additional medical input in the form of a VA 
psychiatric examination to confirm the existence of PTSD and 
its linkage to a verified stressor will also be needed.  

Lastly, the RO or AMC must review evidence submitted at the 
time of the veteran's travel board hearing in July 2007, 
without a waiver of initial RO/AMC consideration.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for service connection 
for PTSD, including that required under 
38 C.F.R. § 3.304(f).  The veteran must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC must 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed inservice 
engagements in combat with the enemy and 
those claimed inservice stressors leading 
to the onset of his PTSD, including to 
the extent possible a greater degree of 
specificity as to the names of the 
persons involved, their units, and the 
dates and locations of any claimed 
incidents.  The veteran is advised that 
he may submit "buddy statements" from 
individuals who were involved or 
otherwise a witness to the claimed 
events.  An appropriate period of time 
should then be permitted for a response.

3.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any other development deemed necessary by 
the AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

4.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 3, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the USAJSRRC with a request that an 
attempt be made to corroborate the 
alleged stressor(s).  If additional 
information from the veteran is found by 
the USAJSRRC to be needed to conduct 
meaningful research, such information 
must be sought by the AMC/RO from the 
veteran.  If the veteran does not then 
respond, no further input from the 
USAJSRRC need be sought.

5.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any 
inservice stressful event(s), verified by 
the USAJSRRC or through other documents.  
If no stressor is verified, that should 
be so stated in such report.

6.  If and only if credible supporting 
evidence of an inservice stressor is 
shown, the RO/AMC must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified 
inservice stressor.  The RO must inform 
the psychiatrist of the verified 
inservice stressor(s) and forward the 
claims folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to a verified 
inservice stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.  

7.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file, including 
that submitted at the time of the travel 
board hearing in July 2007, and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



